REPORTED

  IN THE COURT OF SPECIAL APPEALS

                 OF MARYLAND




                    No. 547

             September Term, 2013




         VADIM ROSHCHIN ET AL.

                        v.

       STATE OF MARYLAND ET AL.




       Woodward,
       Kehoe,
       Hotten,


                       JJ.


              Opinion by Kehoe, J.




            Filed: August 29, 2014

*Arthur, J., did not participate in the Court’s
decision to designate this opinion for publication
pursuant to Maryland Rule 8-605.1.
       Appellants, Vadim Roshchin and his employer, American Sedan Service, Inc.

(“American”), assert that the State of Maryland, through three of its agencies, the Maryland

Transportation Authority (“MTA”), the Maryland Transportation Authority Police

(“MTAP”), and the Maryland Aviation Administration (“MAA”) (collectively, the “State”),

orchestrated Roshchin’s arrest and the temporary confiscation of a limousine owned by

American. The basis for these actions was Roshchin’s violation of a regulation requiring him

to display a permit allowing him to pick up passengers from the Baltimore-Washington

International Thurgood Marshall Airport (the “Airport”). According to appellants, the

sanction for violating the regulation is a fine. Therefore, they assert, Roshchin’s arrest and

the confiscation of the vehicle were unlawful and tortious.

       Appellants filed suit against the State asserting various common law and constitutional

torts. The Circuit Court for Anne Arundel County granted the State’s motion for summary

judgment and appellants present four questions for our review, which we have consolidated

and rephrased:

       I. Did the circuit court err in treating the relevant Airport regulation as valid
       and enforceable on the date of Roshchin’s arrest?

       II. Did the circuit court err in granting summary judgment in favor of the State
       on all claims alleged by Roshchin and American?

       For the reasons that follow, we will affirm the judgment of the circuit court in part,

reverse it in part, and remand this case for further proceedings.
                                     BACKGROUND

                                        The Incident

       American operates a limousine service that regularly picks up arriving passengers

(who have previously contracted for its services) from the Airport. In order to do so lawfully,

a limousine service must obtain a permit from the MAA and the permit must be displayed

in the vehicle while the pick-up is made.

       On the evening of February 23, 2010, Roshchin arrived at BWI to pick up two

customers who had previously arranged transportation from the airport. Roshchin was

operating a limousine owned by American, his employer. American had obtained a valid

permit for the type of vehicle operated by Roshchin but, on this particular night, Roshchin

had left the permit in another of American’s cars. Also on that night, unbeknownst to

Roshchin, MTAP was conducting an enforcement initiative designed to curtail unauthorized

commercial transportation operations at the airport. This initiative included the enforcement

of COMAR § 11.03.01.05-1(A)(1), which is the regulation that requires display of the

permit.1 While Roshchin was waiting for his passengers, he was approached by MTAP

Detective Kevin Ermer. Roshchin had neither a permit displayed on his vehicle nor physical

possession of such a permit. Detective Ermer, in accordance with a MTAP protocol,

proceeded to arrest Roshchin for violating the regulation and impounded the vehicle.



       1
        The planning for the enforcement initiative was conducted by representatives of
MTPA, the Airport, and the Anne Arundel County State’s Attorney’s Office. The record
indicates that the Attorney General’s Office did not participate.

                                               2
       Roshchin was held in a holding cell at the airport for several hours until his case was

called before a District Court Commissioner. After the hearing, Roshchin was released on

his personal recognizance. The Anne Arundel County State’s Attorney’s Office subsequently

entered a nolle prosequi to the charge. The vehicle Roshchin had been operating at the time

of his arrest remained in the impound lot for about an hour and a half before being retrieved

by Vladimir Segel, the owner of American.

                               The Circuit Court Proceedings

       In February, 2012, Roshchin and American filed suit against the State, alleging in

their complaint three counts arising out of Roshchin’s arrest (false arrest, false imprisonment,

and a violation of the rights guaranteed by Article 24 of the Declaration of Rights), and two

counts arising out of the impoundment of the vehicle Roshchin was operating (trespass to

chattels and tortious interference with business relations).

       The parties eventually filed competing motions for summary judgment. In their

motion, Roshchin and American asserted that a partial judgment should be granted in their

favor because “a violation of COMAR [§] 11.03.01.05-1(A)(1) is not an incarcerable offense

pursuant to the unambiguous language of the enabling statutes.” Instead, according to

Roshchin and American, Detective Ermer was authorized only to issue a citation to Roshchin

for his violation of the regulation.

       The State contended that judgment in its favor was appropriate as to the counts arising

out of Roshchin’s arrest because Detective Ermer’s actions were supported by probable



                                               3
cause, were legally justified, and did not otherwise violate Roshchin’s Article 24 rights.

Similarly, the State maintained that judgment in its favor was appropriate as to the counts

arising out of the impoundment of American’s vehicle because Roshchin, the driver, had

been properly arrested and impoundment of the vehicle was thereafter necessary in order to

preserve public safety at the airport terminal.

       In response to the State’s motion, Roshchin and American argued that there was a

genuine dispute of material fact as to whether COMAR § 11.03.01.05-1(A)(1) was an

enforceable regulation on the night of Roshchin’s arrest because the record evidence was

unclear as to whether the regulation had been “posted conspicuously in a public place” at

BWI pursuant to the relevant statutory requirements.

       After a hearing on the motions, the circuit court issued a written opinion and order

granting summary judgment in favor of the State on all counts. With respect to the counts

raised by Roshchin, the circuit court concluded that, while Detective Ermer could have issued

a citation to Roshchin for violating COMAR § 11.03.01.05-1(A)(1), the relevant statutory

and regulatory provisions did not restrict the officer’s authority to place Roshchin under

arrest. Turning to the undisputed facts, the court concluded that Detective Ermer’s arrest of

Roshchin was proper because: one, Roshchin’s violation of the regulation constituted a

misdemeanor under the relevant provisions of the Transportation Article; and, two, Roshchin

committed the offense in the presence of the Detective.

       With respect to the counts raised by American, the circuit court concluded that



                                              4
judgment was appropriate on the trespass to chattels count because the State had “the

authority to impound [American’s] vehicle in order to permit the uninterrupted flow of traffic

and decrease the risk of any accidents occurring at BWI,” and on the count for tortious

interference with business relations because Roshchin “was lawfully arrested by Detective

Ermer, and American’s vehicle was lawfully impounded.”

       This appeal followed.

                                           Analysis

       We review the circuit court’s grant of summary judgment de novo, Harford County

v. Saks Fifth Ave. Distrib. Co., 399 Md. 73, 82 (2007), determining, first, whether there exists

a dispute as to any material fact and, second, whether the court was legally correct. Lombardi

v. Montgomery County, 108 Md. App. 695, 710 (1996). In making this determination, we

consider the facts in the record “‘in the light most favorable to the non-moving part[y].’”

Georgia-Pacific Corp. v. Benjamin, 394 Md. 59, 74 (2006) (quoting Sadler v. Dimensions

Healthcare Corp., 378 Md. 509, 533-34 (2003)). “Even if it appears that the relevant facts

are undisputed, if those facts are susceptible to inferences supporting the position of the party

opposing summary judgment, then a grant of summary judgment is improper.” Id. The

“purpose of the summary judgment procedure is not to try the case or to decide the factual

disputes, but to decide whether there is an issue of fact, which is sufficiently material to be

tried.” Id.




                                                5
                  I. The Relevant Statutory and Regulatory Provisions

       The contentions raised by Roshchin and American lie at the intersection of three

provisions—two statutory and one regulatory—which we set out in pertinent part. The

regulatory provision is COMAR § 11.03.01.05-1. It provides:

       A. General Provisions
              (1) Except [as otherwise provided], a commercial vehicle or courtesy
              vehicle may not conduct business at [BWI] Airport unless a permit is
              first obtained from the Administration and displayed as provided in
              these regulations.
              (2) ***
              (3) A permit shall be displayed on an area of the vehicle designated by
              the Administration.
                                             ***
       C. Prohibited Acts. While conducting commercial activity under a permit, a
       permit holder or its authorized operator may not:
                                             ***
              (5) Fail to display a currently valid permit on an area of the vehicle
              designated by the Administration

There is no dispute that Roshchin violated this provision by failing to possess and display a

valid permit on the night of his arrest.

       COMAR § 11.03.01.05-1 was adopted pursuant to Md. Code (1977, 2008 Repl. Vol.)

§ 5-426 of the Transportation Article (“TA”). That section states:

       (a) Regulations Authorized. — After holding a public hearing, the governing
       body of any publicly owned airport in this State may adopt regulations for:
                                            ***
              (3) Safety at the airport;
                                            ***
       (B) Posting. — All regulations adopted under this section shall be posted
       conspicuously in a public place at the airport.

       TA § 5-427(b) is also important. It provides that, “Any person who violates any . . .

                                              6
regulation adopted and posted under § 5-426 of this subtitle is guilty of a misdemeanor and

on conviction is subject to a fine not exceeding $500.”

       Roshchin asserts that COMAR § 11.03.01.05-1 was not valid and enforceable on the

night of his arrest because it had not been properly posted pursuant to TA §§ 5-426(b) and

5-427(b). Roshchin also identifies several reasons as to why, in his view, these subsections

did not authorize Detective Ermer to arrest him for violating COMAR § 11.03.01.05-1. We

will address these contentions in Parts II and III.

       We conclude that the circuit court erred in granting judgment in favor of the State on

Roshchin’s and American’s common law tort claims. However, we will affirm the court’s

grant of summary judgment on Roshchin’s claim based upon the State’s alleged violation of

Article 24.

       As we will explain, the existence of probable cause for the arrest in this case explains

the disparate results. Roshchin’s claim that his rights protected by Article 24 were violated

by his arrest fails because Detective Ermer had probable cause to believe that Roshchin had

committed a misdemeanor in his presence. The Supreme Court has held that, in terms of

arrests, the Fourth Amendment’s protection extends only to arrests made without probable

cause. Maryland courts have construed analogous state constitutional protections as

providing the same protections as the Fourth Amendment and we hold that, because there

was probable cause, Roshchin’s rights guaranteed by Article 24 were not violated.

       The false arrest/false imprisonment claims are a different matter. A defendant may be



                                               7
liable for false arrest or false imprisonment if the arrest, or the continued detention, is made

without legal authority. An arrest made without probable cause is without legal authority.

But, as this case illustrates, under certain circumstances, an arrest can be without legal

authority even if the arresting officer has probable cause. Dectective Ermer was without legal

authority to arrest Roshchin because a statute limited his otherwise extant discretion to do

so.2

                               II. The Posting Requirement

       Roshchin asserts that summary judgment was inappropriate because there exists a

dispute of fact as to whether notice of COMAR § 11.03.01.05-1 was posted at BWI in

accordance with TA § 5-426(b) on the night of his arrest. In support, Roshchin points to his

own affidavit, as well as to the deposition and/or affidavit testimony of Mr. Segel (the owner

of American), Detective Ermer (the arresting officer), Sergeant Urban (another MTAP


       2
        To the extent that there is an anomaly in the two results, the reason lies in the
differing interests protected by common law tort actions and constitutional tort actions:

       The purpose of a negligence or other ordinary tort action is not specifically to
       protect individuals against government officials or to restrain government
       officials. The purpose of these actions is to protect one individual against
       another individual, to give one person a remedy when he is wrongfully injured
       by another person. * * *

              On the other hand, constitutional provisions like Articles 24 or 26 of the
       Maryland Declaration of Rights, or Article III, § 40, of the Maryland
       Constitution, are specifically designed to protect citizens against certain types
       of unlawful acts by government officials.

Ashton v. Brown, 339 Md. 70, 105 (1995) (emphasis added; citations and quotation marks
omitted).

                                               8
officer), and Stephen Moe (the Manager of Transportation and Parking for MAA). These

witnesses averred, in essence, that none of them observed any postings related to COMAR

§ 11.03.01.05-1 while at the airport on or around the night in question. We agree with

Roshchin that, based on the testimony of these witnesses, sufficient inferences exist to

establish a dispute of fact as to whether COMAR § 11.03.01.05-1 was properly posted at

BWI on the night of his arrest.

       The State argues that TA § 5-426(b)’s posting requirement is not a prerequisite to the

regulation’s enforceability, and in support of this proposition cites to Columbia Citizens’

Ass’n v. Montgomery County, 98 Md. App. 695, 701 (1994) (“The lack of any sanction in the

statute or provision tends to militate towards a finding that the statute or provision is

directory.”); and Harvey v. State, 51 Md. App. 113, 116 (1982) (same). The State is correct

that § 5-426 itself does not state whether a failure to post affects the enforceability of a

regulation promulgated under its aegis. However, TA § 5-427(b) states (emphasis added):

       § 5-427. Penalties.

       (a) Parking Regulations. — Any person who violates a parking regulation
       adopted and posted under § 5-426 of this subtitle is subject to a fine not
       exceeding $50. A violation of a parking regulation is not a misdemeanor.

       (b) Rules and Regulations Generally. — Any person who violates any other
       rule or regulation adopted and posted under § 5-426 of this subtitle is guilty
       of a misdemeanor and on conviction is subject to a fine not exceeding $500.

       The two statutes should be read together. See, e.g., M-NCPPC v. Anderson, 395 Md.

172, 183 (2006) (“[W]hen two statutes appear to apply to the same situation, this Court will



                                             9
attempt to give effect to both statutes to the extent that they are reconcilable.” (quotation

marks and citations omitted)). When this is done, in our view, the plain language makes it

clear that a regulation must be “adopted and posted” before a person can be held responsible

for its violation.3 And, as established above, there exists a dispute of fact as to whether the

regulation was properly posted on the night of Roshchin’s arrest.

       The State also asserts that it is undisputed that Roshchin had actual knowledge of the

regulation and that he knew on the night of his arrest that he needed to display the permit on

the vehicle he was operating. The State cites cases such as United States v. Bichsel, 395 F.3d

1053, 1056 (9th Cir. 2005), and United States v. Davis, 339 F.3d 1223 (10th Cir. 2003), to

support its argument that “the [appellants’] actual notice of the MAA regulations rendered

Mr. Roshchin’s arrest valid.” The State’s argument might be persuasive if it were presented



       3
       The State makes two additional arguments. First, it asserts that the statutory history
of what is now TA § 5-426 indicates that:

       [Section] 5-426 provides the authority to adopt regulations independent of the
       requirement subsequently to post them. Had posting been a prerequisite to the
       regulations’ efficacy, the General Assembly would have recited that
       requirement, just as it had in the earlier iteration of the same law.

The simple answer is that the statutory provision making posting a precondition to
enforcement is now found in TA § 5-427.

       Second, the State points out that the regulations in question are posted on the Airport’s
website and posits that posting on-line is “arguably a more effective method of notice than
posting a set of regulations at a location inside the airport not frequented by those [such as
Roshchin] who would ordinarily remain in the garage or on outside lanes of travel when
discharging and picking up passengers.” But the General Assembly’s intent that the
regulations be physically posted at the Airport is manifest.

                                              10
in a hypothetical criminal prosecution to counter a contention that the failure to post was a

defense. But we are not dealing with that scenario. Appellants do not contest that Roshchin

violated the regulation, but rather assert that Detective Ermer had no authority to arrest him

or to impound the limousine. We turn now to those contentions.

                                   III. Roshchin’s Arrest

                                  1. The Article 24 Claim

       Article 24 states, “That no man ought to be taken or imprisoned or disseized of his

freehold, liberties or privileges, or . . . in any manner, destroyed, or deprived of his life,

liberty, or property, but by the judgment of his peers, or by the Law of the Land.” Roshchin’s

Article 24 claim is “premised on a deprivation of liberty without legal justification.” State

v. Dett, 391 Md. 81, 92 (2006). Such claims are often asserted under Article 26, which

protects against unreasonable searches and seizures, and not Article 24, which guarantees due

process rights. See Randall v. Peaco, 175 Md. App. 320, 330 (2007) (Article 24 is

“Maryland’s analogue to the Fourteenth Amendment” while Article 26 is “Maryland’s

analogue to the Fourth Amendment”). Neither the circuit court’s opinion nor the parties’

arguments focus on the differences between the two Articles.

       There is a dearth of Maryland cases on the subject of whether an arrest in

circumstances similar to those at issue in this case raises an Article 24 claim, as opposed to

a claim under Article 26. What is clear, however, is that there exist scenarios where the rights

protected by Articles 24 and 26 overlap. Under such circumstances, courts apply the same



                                              11
standards in assessing alleged violations of each article. See, e.g., Williams v. Prince

George’s County, 112 Md. App. 526, 547 (1996) (in certain contexts, “the essential analysis

. . . is the same under Articles 24 and 26 of the Maryland Constitution as that under the

Fourth Amendment to the United States Constitution”).

       In light of the aforesaid observations, and because it is clear that Roshchin’s Article

24 claim is based on an alleged arrest without proper justification, we will apply the same

standard in assessing this claim as is applicable to an alleged violation of the Fourth

Amendment to the United States Constitution. Cf. Dett, 391 Md. at 92; Randall, 175 Md.

App. at 330; Williams, 112 Md. App. at 547.

       In Atwater v. City of Lago Vista, the United States Supreme Court explained that,

under the Fourth Amendment, the applicable standard is one of probable cause:

       the standard of probable cause “applies to all arrests, without the need to
       ‘balance’ the interests and circumstances involved in particular situations.” If
       an officer has probable cause to believe that an individual has committed even
       a very minor criminal offense in his presence, he may, without violating the
       Fourth Amendment, arrest the offender.

532 U.S. 318, 121 S.Ct. 1536, 1557 (2000); see also Virginia v. Moore, 553 U.S. 164, 174-77

(2008); Davenport v. Alford, 543 U.S. 146, 153-56 (2004); Wilkes v. State, 364 Md. 554, 587

n.23 (2001); DiPino v. Davis, 354 Md. 18, 43-44 (1999).

       Because we read Article 24 and the Fourth Amendment as providing essentially the

same protections on the facts before us, it is clear that Roshchin’s arrest did not violate the

rights guaranteed him by Article 24 (or Article 26, for that matter) because the police officer



                                              12
had probable cause to believe that Roshchin had committed a misdemeanor. Roshchin does

not challenge the circuit court’s conclusion on this point and, if he did, such a challenge

would be futile. See Smithfield Packing Co. v. Evely, 169 Md. App. 578, 603 (2006) (“‘We

have defined probable cause as facts and circumstances sufficient to warrant a prudent person

in believing that the suspect had committed or was committing an offense.’” (quoting Okwa

v. Harper, 360 Md. 161, 183-84 (2000) (brackets omitted)); see also DiPino, 354 Md. at 32-

33 (discussing the nature of probable cause); Hines v. French, 157 Md. App. 536, 550-53

(2004) (same).

                  2. The False Arrest and False Imprisonment Claims

       False arrest and false imprisonment share identical elements. Prince George’s County

v. Longtin, 419 Md. 450, 506 (2011). Both require a showing of the “deprivation of the

liberty of another without his consent and without legal justification.” Dett, 391 Md. at 92.

On these facts, Roshchin did not consent to his arrest, so the pertinent question before us is

whether Detective Ermer possessed legal justification to arrest him. “The test of legal

justification, in the context of false arrest and false imprisonment, is judged by the principles

applicable to the law of arrest.” Heron v. Strader, 361 Md. 258, 264 (2000) (citations

omitted). In other words, legal justification in this context is “‘equivalent to legal authority.’”

Montgomery Ward v. Wilson, 339 Md. 701, 721 (1995) (quoting Aston, 339 Md. at 120).

Where, as here, the alleged deprivation involves an arrest by a law enforcement officer, the

officer cannot be held “‘liable for [false arrest or] false imprisonment in connection with that



                                                13
arrest if [he or she] had legal authority to arrest under the circumstances.’” 339 Md. at 721

(citing, among other authorities, Great Atl. & Pac. Tea Co. v. Paul, 256 Md. 643, 654

(1970)).

       Roshchin argues that, under TA § 5-427(b), “a violation of [a regulation promulgated

under that section] is a misdemeanor with a maximum penalty of a fine not exceeding

$500.00.” This language, according to Roshchin, means that “[§] 5-427(b) does not authorize

the arrest or incarceration of an alleged violator of COMAR § 11.03.01.05-1"—in other

words, “a violation of [the regulation] is a non-incarcerable offense as a matter of law.” He

maintains that this interpretation is reinforced by TA § 5-1104 and CP § 2-201(b) (which we

will discuss below).

       In granting summary judgment, the circuit court relied on Md. Code (2001, 2008 Repl.

Vol.) § 2-202 of the Criminal Procedure Article (“CP”), which provides:

       (a) Crimes committed in presence of police officer. — A police officer may
       arrest without a warrant a person who commits or attempts to commit a felony
       or misdemeanor in the presence or within the view of the police officer.

       (b) Probable cause to believe crime committed in presence of officer. — A
       police officer who has probable cause to believe that a felony or misdemeanor
       is being committed in the presence or within the view of the police officer may
       arrest without a warrant any person whom the police officer reasonably
       believes to have committed the crime.

       The circuit court reasoned that, because Roshchin’s violation occurred in the presence

of Detective Ermer and was “classified as a misdemeanor” under the Transportation Article,

it was “in [the Detective’s] capacity to arrest [him].” The court alternatively determined that



                                              14
Detective Ermer had the authority to make the arrest because the Detective “had probable

cause that [Roshchin] was violating COMAR § 11.03.01.05-1 when [Roshchin] failed to

produce the required MAA permit.” These observations, in the circuit court’s view,

established that Detective Ermer’s arrest of Roshchin was lawful. Our reading of the

pertinent statutes leads us to a different conclusion.

       TA § 5-1104 provides, in relevant part (emphasis added):

       (a) Issuance of citation. — If a person is apprehended by a police officer for
       the violation of any provision of this title that is punishable as a misdemeanor
       or for the violation of any rule, regulation, or order adopted under this title that
       is punishable as a misdemeanor, the officer shall prepare and sign a written
       citation.

       (b) Contents of citation. — The citation shall contain:
             (1) A notice to the person charged to appear in court;
             (2) The name and address of the person charged;
                                          ****
             (4) The offense charged;
             (5) The time and place the person charged is required to appear in court;
             (6) A form for the written promise of the person charged to appear in
             court; and
             (7) Any other necessary information.

       (c) Written promise to appear. — The person charged may give his written
       promise to appear in court by signing the form for written promise on the
       citation prepared by the police officer. In this event, the officer need not take
       the person into physical custody for the violation unless:
               (1) The person charged does not furnish satisfactory evidence of
               identity; or
               (2) The officer has reasonable grounds to believe the person charged
               will disregard a written promise to appear.
                                            ****

       At this point in our analysis, certain well-established principles of statutory



                                               15
construction come into play. The first is that “[w]here statutes relate to the same subject

matter, and are not inconsistent with each other, they should be construed together and

harmonized where consistent with their general object and scope.” Gwin v. Motor Vehicle

Admin., 385 Md. 440, 462 (2005) (citations omitted). The second is that “when two statutes

appear to apply to the same situation, this Court will attempt to give effect to both statutes

to the extent that they are reconcilable.” M-NCPPC v. Anderson, 395 Md. at 183 (quotation

marks and citations omitted). The third is that “[w]hen the Legislature commands that

something be done, using words such as ‘shall’ or ‘must’ rather than ‘may’ or ‘should,’ the

obligation to comply with the statute or rule is mandatory.” Perez v. State, 420 Md. 57, 63

(2011).

       Applying TA § 5-1104 to the facts at bar, we conclude that subsection (a) mandates

the use of a citation. But Detective Ermer did not issue or attempt to issue a citation—he had

been instructed by his supervisor to arrest persons who failed to display the required permit.

To be sure, TA § 5-1104(c) authorizes an officer to effect an arrest, but only under limited

circumstances: if the person charged fails to provide proof of identity or the officer has a

reasonable basis to conclude that the person charged will not appear in court. Neither

scenario was implicated in this case.

       For us to accept the interpretation posited by the State—that CP § 2-202 vested

Detective Ermer with an inherent discretion to make an arrest—would require us to disregard

the mandatory language in TA § 5-1104(a). We decline to do so. See Fisher v. Eastern Corr.



                                              16
Inst., 425 Md. 699, 709–10 (2012) (“[V]arious statutory provisions covering the same subject

matter are to be construed, if at all possible, so that together the sections harmonize with one

another and no section is rendered nonsensical or nugatory.”). In other words, when we read

CP § 2-202 in conjunction with TA § 5-1104, we conclude that the general grant of authority

in CP § 2-202 must yield to the specific limitations in TA § 5-1104. Based on the record

before us, Detective Ermer was without authority to arrest Roshchin. The circuit court erred

in granting summary judgment to the State on Roshchin’s claims for false arrest and false

imprisonment.

                            IV. The Claims of American Sedan

       American alleged two counts arising out of the impoundment of the vehicle Roshchin

was operating: trespass to chattels and tortious interference with business relations. The

circuit court concluded that judgment was appropriately granted in favor of the State on both

of these counts. We have determined that the circuit court’s grant of summary judgment in

favor of the State on the counts alleged by Roshchin was premised on the erroneous

conclusion that Detective Ermer was authorized to arrest Roshchin for his violation of the

regulation. The circuit court’s entry of judgment on the counts alleged by American was

likewise premised on this same conclusion.

       Accordingly, we affirm the circuit court’s judgment as to Mr. Roshchin’s Article 24

claim but otherwise reverse the judgment and remand this action to the circuit court for

further proceedings.



                                              17
       We are aware that there is a substantial public safety basis for the Airport’s

requirement that limousine services obtain and display permits. At the same time, however,

we cannot ignore what we believe to a clear manifestation of legislative intent.




              THE JUDGMENT IS AFFIRMED AS TO COUNT III (VIOLATION OF
              ARTICLE 24 OF THE MARYLAND DECLARATION OF RIGHTS).
              THE JUDGMENT IS OTHERWISE REVERSED. THIS ACTION IS
              REMANDED TO THE CIRCUIT COURT FOR ANNE ARUNDEL
              COUNTY FOR FURTHER PROCEEDINGS CONSISTENT WITH
              THIS OPINION.

              APPELLEES TO PAY 80% OF THE COSTS; APPELLANTS TO PAY
              20%.




                                            18